El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
HH
El 15 de mayo de 1945, la Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 301 de 15 de mayo de 1945 (27 L.P.R.A. see. 341 et seq.). Dicha ley se promulgó con el propósito, entre otros, de proveer fondos para el desarrollo de un sistema unificado de telecomunicaciones e imponer y cobrar una contribución o impuesto de dos por ciento sobre el ingreso bruto de operación cobrado por cualquier compa-ñía de servicio público o instrumentalidad gubernamental de Puerto Rico, por la transmisión de mensajes telefónicos y telegráficos, incluyendo giros telegráficos.(1)
Posteriormente, se aprobó la Ley Núm. 64 de 23 de agosto de 1990, con el propósito, entre otros, de enmendar *199la See. 2 de la Ley Núm. 301, supra, 27 L.P.R.A. sec. 342. Esto, a los fines de imponer y autorizar al Secretario de Hacienda de Puerto Rico a cobrar una contribución o im-puesto de dos por ciento sobre el ingreso bruto de opera-ción, en la prestación de servicios de telecomunicaciones por cualquier compañía dedicada a tales fines que no estu-viera cubierta por la Ley de la Comisión Reguladora de Telecomunicaciones. (2)
Algún tiempo después se aprobó la Ley Núm. 69 de 9 de agosto de 1993 (27 L.P.R.A. see. 342). Ésta fue aprobada
[p]ara enmendar la Sección 2 de la Ley Núm. 301 de 15 de mayo de 1945, según enmendada, a fin de mantener la impo-sición y autorización del Secretario de Hacienda a cobrar las contribuciones [impuesto de dos por ciento (2%)] a las compa-ñías de telecomunicaciones de larga distancia.(3) 1993 (Parte 1) Leyes de Puerto Rico 308.
Así las cosas, el 12 de septiembre de 1996 se aprobó la Ley Núm. 213, para la creación de la Junta Reglamenta-dos de Telecomunicaciones de Puerto Rico.(4) Ésta se aprobó para
... crear la Junta Reglamentados de Telecomunicaciones de Puerto Rico, establecer sus poderes y prerrogativas y proveer para su organización; para derogar la Ley Núm. 64 de 23 de agosto de 1990, según enmendada, y establecer la política pú-blica del Gobierno de Puerto Rico en relación con las telecomu-nicaciones; y para otros fines. (Enfasis suplido.) 1996 (Parte 2) Leyes de Puerto Rico 1162.
A su vez, añade el Capítulo IV, Art. 5 de la citada Ley Núm. 213:
Derogación — Se deroga la Ley Núm. 64 de 23 de agosto de *2001990, según enmendada .... 1996 (Parte 2) Leyes de Puerto Rico 1200.
A raíz de la aprobación de la citada Ley Núm. 213, Te-lefónica Larga Distancia de Puerto Rico, Inc. (TLD), AT & T de Puerto Rico, Inc. (AT & T) y Sprint Communications Company, L.P. (Sprint) —las denominaremos en conjunto, las compañías— entidades dedicadas a proveer servicios de telecomunicaciones de larga distancia, remitieron unas misivas al Secretario de Hacienda exponiendo que, a su entender, la contribución de dos por ciento, impuesta a las compañías de larga distancia, había sido derogada me-diante la aprobación de la referida ley. Consecuentemente, argüyeron que a partir del 12 de septiembre de 1996 no eran responsables de su pago. No obstante, el Secretario de Hacienda (Hacienda) ripostó, informando a las compañías que la contribución seguía en vigor; ya que, alegadamente, la aprobación de dicha ley no había tenido el efecto de abolirla.(5)
Las compañías presentaron una solicitud oportuna de reconsideración, la cual Hacienda denegó. En consecuen-cia, el 2 de julio de 1997 presentaron una demanda contra Hacienda. Solicitaron al Tribunal de Primera Instancia (TPI) que resolviera que la contribución en cuestión había sido derogada por la Ley Núm. 213, supra.(6)
Poco después, las compañías sometieron las planillas y los cheques correspondientes al pago de contribuciones para 1996.(7) Sin embargo, resaltaron que efectuaban el *201pago de la contribución atribuible a sus ingresos generados durante el período comenzado el 13 de septiembre de 1996 y terminado el 31 de diciembre de 1996(8) bajo protesta, dado su entendimiento del efecto revocatorio que había te-nido la Ley Núm. 213, supra, sobre el referido impuesto.(9)
Sucesivamente, el 23 de septiembre de 1997 las compa-ñías presentaron una segunda demanda contra Hacienda. Solicitaron al TPI que ordenara al Secretario de Hacienda a devolverles las sumas pagadas bajo protesta(10) A instan-cias de Hacienda, el TPI consolidó ambas causas de acción.
Posteriormente, las compañías presentaron sendas de-mandas en las que impugnaron la constitucionalidad de la contribución impuesta por la Ley Núm. 69, supra, ale-gando que ésta violaba la cláusula de comercio durmiente de la Constitución de Estados Unidos.(11) A solicitud de las partes, el TPI consolidó estos casos con los previamente consolidados.
Tras varios incidentes procesales, el 23 de septiembre de 1999 Hacienda presentó ante el TPI un escrito titulado Moción de Sentencia Sumaria o Desestimación. Mediante éste, solicitó que se dictaminara que la Ley Núm. 213, su*202pra, no había derogado la controvertida contribución(12) y que la Ley Núm. 69, supra, era constitucional. Oportuna-mente, TLD y Sprint presentaron un escrito de Oposición a Moción de Sentencia Sumaria o Desestimación y Solicitud de Sentencia Sumaria Parcial, en el cual reprodujeron sus argumentos en torno a que la contribución había quedado derogada por la Ley Núm. 213, supra. AT & T hizo lo pro-pio mediante un escrito presentado separadamente. Tras la presentación de una réplica por parte de Hacienda y una dúplica por parte de Sprint y TLD, el TPI procedió a resolver.
El TPI entendió que, como la Ley Núm. 69, supra, había enmendado la referida Ley Núm. 64 —al sostener la impo-sición de la contribución— y la Ley Núm. 213, supra, de-rogó la Ley Núm. 64, según enmendada, por consiguiente, esta Ley Núm. 213 tuvo el efecto de derogar la contribución. En vista de lo cual, al no existir controversia sobre los hechos que suscitaron el pleito, dictó sentencia sumaria parcial a favor de las compañías.(13) En consecuen-*203cia, ordenó a Hacienda el reembolso de las sumas pagadas bajo protesta por las compañías.(14)
Inconforme, Hacienda recurrió ante el entonces Tribunal de Circuito de Apelaciones, hoy Tribunal de Apelacio-nes (TA). Mediante Sentencia de 24 de enero de 2001, el TA confirmó el dictamen recurrido.
Insatisfecho con dicha determinación, Hacienda acude ante nos vía recurso de certiorari y formula los señala-mientos de error siguientes:
1. Erró el Honorable [sic] Tribunal de Circuito de Apelacio-nes al determinar que el Artículo 5 del Capítulo IV de la Ley de Telecomunicaciones de 1996, Ley Núm. 213 de 12 de sep-tiembre de 1996, derogó la contribución de 2% impuesta a las compañías de telecomunicaciones de larga distancia a tenor con [sic] la Ley Núm. 301 de 15 de mayo de 1945, según enmendada.
2. Erró el Honorable [sic] Tribunal de Circuito de Apelacio-nes al determinar que la derogación de una ley enmendatoria - la ley 64 de 1990 - derogó además la ley primaria enmendada por ésta - la ley 301 de 1945 - a pesar [de] que a la fecha de la alegada derogación existía una ley enmendatoria posterior - la Ley 69 de 1993 - que atendía el asunto que se pretendía dero-gar mediante la referencia a la primera ley enmendatoria - la Ley 64 de 1990.
3. Erró el Honorable [sic] Tribunal de Circuito de Apelacio-nes al determinar que una segunda ley enmendatoria - la Ley 69 de 1990 - puede tener efecto sobre una previa ley enmen-datoria - la Ley 64 de 1990 - y no sobre la ley primaria - Ley 301 de 1945 - según ésta fue enmendada por la primera ley enmendatoria.
4. Erró el Honorable [sic] Tribunal de Circuito de Apelacio-nes al dar una interpretación ilógica a la Ley de Telecomuni-caciones de 1996, Ley Núm. 213 de 12 de septiembre de 1996. Solicitud de certiorari, pág. 16.
Mediante Resolución de 20 de abril de 2001, expedimos el auto de certiorari. Resolvemos contando con la compare-cencia de las partes.
*204HH HH
Por estar íntimamente relacionados los errores señala-dos, los discutiremos en conjunto.
Nos encontramos, una vez más, ante una controversia sobre la interpretación de estatutos relacionados. Son las normas aplicables a la paráfrasis y al efecto de la deroga-ción de una ley, las que pautan la discusión en el recurso de autos.
La cuestión que ha de adjudicarse se refiere primordial-mente a si la Ley Núm. 213, supra, revocó la imposición de la contribución del dos por ciento existente sobre los ingre-sos derivados por las compañías de telecomunicaciones de larga distancia en la prestación de tales servicios.
En nuestro ministerio de interpretar las leyes, nos regimos por unas normas de hermenéutica que delimitan nuestra función. Debemos siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobar una ley. Cuando interpretamos una disposición específica, nuestra interpretación siempre debe asegurar el resultado que originalmente se quiso obtener. Es decir, al interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró. Piñero v. A.A.A., 146 D.P.R. 890 (1998); Col. Ópticos P.R. v. Pearle Vision Center, 142 D.P.R. 221 (1997). Ala luz de lo anterior, es nuestra obligación armonizar, hasta donde sea posible, todas las disposiciones de ley implicadas en el caso con miras a lograr un resultado sensato, lógico y razonable que represente y salvaguarde la efectividad de la intención legislativa.
A toda ley le debemos dar la interpretación que mejor responda a los propósitos que persigue. Debemos interpretar la ley como un ente armónico, dándole sentido lógico a sus diferentes secciones, supliendo las posibles deficiencias cuando esto fuera necesario. Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497 (1995); Gobernador v. *205Alcalde de Coamo, 131 D.P.R. 614 (1992); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992). A su vez, “[l]os artículos de una ley deberán interpretarse los unos por los otros, atribuyendo a los dudosos el sentido que resulte del conjunto de todos”. J.M. Manresa, Comentarios al Código Civil Español, 5ta ed., Madrid, Ed. Reus, 1924, T. I, pág. 78. Sin embargo, debemos tener en cuenta que “[a]nte un lenguaje claro e inequívoco del legislador, el texto de la ley es la expresión por excelencia de la intención legislativa”. Pérez v. Mun. de Lares, 155 D.P.R. 697, 706 (2001). Véase Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 871 (1983). Te-niendo esto en mente, pasemos a evaluar las disposiciones legales que dieron paso a la controversia.
La Ley Núm. 301, supra, fue aprobada con el propósito de proveer fondos para el desarrollo de un sistema unifi-cado de telecomunicaciones, mediante la extensión del sis-tema telegráfico insular y la operación de un sistema tele-fónico a larga distancia entre San Juan y Ponce, y entre otras cosas, para imponer y disponer del producto de una contribución o un impuesto sobre mensajes telefónicos y telegráficos.(15) A esos efectos, la See. 2 de la referida ley, supra, impuso una contribución de dos por ciento sobre el ingreso bruto de operación cobrado por cualquier compañía de servicio público por la transmisión de mensajes telefó-nicos y telegráficos. Los fondos generados serían deposita-dos en un fondo especial denominado Fondo para el Fo-mento de Comunicaciones, y serían puestos, de tiempo en tiempo, a la disposición de la Junta de Directores de la Autoridad de Comunicaciones de Puerto Rico.
Posteriormente, la referida See. 2 de la Ley Núm. 301, supra, fue objeto de enmiendas leves en 1966 y 1972,(16) y de subsiguientes enmiendas en 1990 y 1993.
*206La enmienda de 1990 se produjo a raíz de la aprobación de la Ley Núm. 64, supra(17) Ésta enmendó la See. 2 de la Ley Núm. 301, supra, para imponer similar contribución a las compañías de telecomunicaciones no cubiertas por la Ley de la Comisión Reguladora de Telecomunicaciones. Además, estableció el plazo para su pago y dispuso que los fondos generados por la imposición de la contribución fue-sen depositados en el Fondo Especial de la Comisión Regu-ladora de Telecomunicaciones.
De otra parte, la enmienda de 1993 se produjo como consecuencia de la aprobación de la Ley Núm. 69, supra(18) Ésta enmendó la mencionda See. 2 de la Ley Núm. 301, a los efectos de sostener el cobro de la contribución a las compañías de telecomunicaciones de larga distancia y dis-poner que los fondos producto de su recaudo fuesen depo-sitados en el Fondo General del Estado Libre Asociado.
Mientras, la Ley Núm. 213, supra, cuya aprobación dio inicio a este pleito, estableció un nuevo marco reglamenta-rio para la industria de telecomunicaciones en Puerto Rico. Entre sus disposiciones, creó la Junta Reglamentadora de Telecomunicaciones de Puerto Rico y acordó la derogación de la Ley Núm. 64, supra(19)
*207El TA, al considerar que la contribución impuesta por la See. 2 de la Ley Núm. 301, supra, fue extendida a las com-pañías no cubiertas por la Comisión Reguladora de Teleco-municaciones a través de la citada Ley Núm. 64, entendió que años más tarde, cuando la Ley Núm. 69, supra, en-mendó la Ley Núm. 301, supra, la Legislatura había to-mado en consideración el estado de derecho creado cuando la Ley Núm. 64 enmendó la Ley Núm. 301, supra, y que, de esa forma, la enmienda provista por la Ley Núm. 69, supra, operó sobre la Ley Núm. 301 y, por ende, también sobre la Ley Núm. 64, supra. Por razón de ello, concluyó que cuando la Ley Núm. 213 derogó la Ley Núm. 64, según enmendada, quedó derogada también la Ley Núm. 69. En consecuencia, dictaminó que actualmente no está en vigor legislación alguna que imponga a las compañías recurridas el pago de la contribución controvertida. (20)
Por los fundamentos que exponemos a continuación, confirmamos el dictamen recurrido.
rH hH h — I
Dispone el Art. 5 del Código Civil(21) que las leyes solamente pueden ser derogadas, entera o parcialmente, *208por otras leyes posteriores. A su vez, la derogación de las leyes puede ser expresa o implícita. Es expresa cuando se declara especialmente por una ley posterior, y tácita cuando la nueva ley contiene preceptos que son contrarios o irreconciliables con los de la anterior ley.(22) Esto es así, dado que la Asamblea Legislativa no puede, salvo ciertas excepciones, restringir o limitar su poder, ni el de futuros legisladores, para aprobar enmiendas o derogar leyes. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987; Pueblo v. Tribunal de Distrito, 70 D.P.R. 678 (1949).
Mientras, el asunto de si una ley posterior deroga tácitamente una ley anterior es siempre una cuestión que depende de la voluntad del legislador, que será determinada por una comparación de ambos textos, en busca de la certeza de que éstos son irreconciliables y que no pueden subsistir conjuntamente.(23)
Ante dos disposiciones legales antagónicas, debe prevalecer la última voluntad legislativa, que es la ex-puesta en la nueva ley. Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749 (1966). Igualmente, cuando se trata de una enmienda a una parte de la ley, dejando inalterada otra parte, ambas deben de interpretarse conjuntamente tratando de armonizarlas. De no ser posible, las disposiciones de la ley enmendatoria deben prevalecer como la última expresión de la voluntad legislativa. Aut. de Puertos v. Mun. de San Juan, supra; A.J. Tristani v. Municipio, 76 D.P.R. 758 (1954).
Cuando una ley es derogada, deja de existir (García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976)); también las partes que son enmendadas, pues una *209enmienda equivale a una derogación de todo lo que sea incompatible o irreconciliable con lo enmendado. Por lo tanto, “la enmienda a una ley, hasta cierto punto, tiene el efecto de derogar aquellas disposiciones que sean incompatibles con la ley enmendada”. Pueblo v. Tribunal de Distrito, supra, pág. 679. Lo derogado, para efectos futuros, es como si nunca hubiera existido, excepto en cuanto a los procedimientos pasados y terminados. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914 (1945).
Evaluando los preceptos legales en controversia, debe-mos colegir que al momento de promulgarse la Ley Núm. 213, supra, la contribución en controversia se mantenía vigente únicamente por virtud de la referida Ley Núm. 64, según ésta había sido enmendada por la Ley Núm. 69, supra. Veamos.
En primer lugar, al aprobarse la Ley Núm. 64, supra, con el objetivo de enmendar la See. 2 de la citada Ley Núm. 301, la primera entró en abierto conflicto con la segunda. Las diferencias entre lo dispuesto en la Ley Núm. 64, supra, y lo previamente establecido en la See. 2 de la Ley Núm. 301, supra, las hacía, a todos los efectos, irreconciliables. La See. 2 de la Ley Núm. 301 establecía una contribución que habría de ser pagada por compañías de servicio público o instrumentalidades gubernamentales del pueblo de Puerto Rico, mientras que la referida Ley Núm. 64 establecía una carga contributiva sobre las com-pañías de telecomunicaciones no cubiertas por la Ley de la Comisión Reguladora de Telecomunicaciones de Puerto Rico. A su vez, la See. 2 de la Ley Núm. 301, supra, impo-nía la contribución sobre el ingreso bruto de operación co-brado por la transmisión de mensajes telefónicos y telegrá-ficos, mientras que la Ley Núm. 64 la imponía sobre el ingreso bruto generado por la prestación de servicios de telecomunicaciones. Finalmente, dicha See. 2 de la Ley Núm. 301 establecía que los fondos cobrados por la contri-*210bución se destinarían al Fondo Especial para el Fomento de Comunicaciones, mientras que la citada Ley Núm. 64 disponía que dichas sumas pasarían al Fondo Especial de la Comisión Reguladora de las Telecomunicaciones.
Es un principio de interpretación estatutaria que las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras. Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); García v. E.L.A., 146 D.P.R. 725 (1998); Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986). Ciertamente, leyes sobre una misma materia se deben interpretar de manera que se mantenga su vigencia y sólo en los casos en que la ley posterior tuviese preceptos irreconciliables con la ley anterior, es que se puede aducir razonablemente que ésta ha sido derogada tácitamente.
Reconocemos la sabiduría ínsita en la norma interpretativa que rechaza, de ordinario, la derogación tácita de las leyes. Pueblo v. Cortés Rivera, 142 D.P.R. 305 (1997). Véanse, además: Director I.C.P. v. Fitzgerald, etc., 130 D.P.R. 46 (1992); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Aponte v. Srio. de Hacienda, 125 D.P.R. 610 (1990). Sin embargo, la situación reseñada demuestra la naturaleza irreconciliable de la relación entre ambas disposiciones legislativas, lo cual impidió que el nuevo ordenamiento dispuesto en la Ley Núm. 64, supra, coexistiera con el ordenamiento existente bajo la See. 2 de la Ley Núm. 301, supra.
“[C]uando los términos de una ley posterior son tan inconsis-tentes con los de una ley anterior que ambas no pueden sub-sistir juntas, se entenderá que la posterior ha enmendado im-plícitamente la anterior, especialmente cuando el resultado de tal interpretación es dar efectividad a la intención legislativa”. (Corchetes en el original.) Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 344 (1986). Véase, además, Col. Ópticos P.R. v. Pearle Vision Center, supra.
*211No obstante, “[c]omo ocurre con cualquier legislación posterior, en ausencia de una cláusula derogatoria ex-presa, sólo se considerará derogado del estatuto anterior las secciones que sean irreconciliables o incompatibles con el [estatuto] posterior”. Director I.C.P. v. Fitzgerald, etc., supra, pág. 62. Consecuente con lo anterior, debemos con-cluir que al promulgarse la mencionada Ley Núm. 64, ésta tuvo el efecto de derogar tácitamente la See. 2 de la Ley Núm. 301, supra. Por lo tanto, a partir de su aprobación, el gravamen de la contribución tenía vigencia y surtía efectos en virtud de la Ley Núm. 64, supra, mas no de la See. 2 de la originaria Ley Núm. 301, supra.
Posteriormente, ante la disolución y desaparición de la Comisión Reguladora de Telecomunicaciones y, por ende, de su denominado “fondo especial”, la Legislatura se vio en la necesidad de disponer sobre el destino de los fondos pro-ducto del cobro de la contribución, depositados en éste. Fue mediante la aprobación de la Ley Núm. 69, supra, que la Legislatura respondió a dicho acontecimiento. Enmen-dando así la ley Núm. 64, supra, para reafirmar la imposi-ción de la contribución y alterar el destino de los fondos producto del cobro de ésta, ordenando que éstos fuesen transferidos al Fondo General del Tesoro Estatal y que fue-sen utilizados para atender las demandas apremiantes de recursos necesarios dirigidos al bienestar del pueblo.(24) Lo anteriormente reseñado tuvo el efecto de que se reafirmara la existencia del gravamen contributivo, según lo dispuesto en la Ley Núm. 64, supra, sujeto a la enmienda introdu-cida por la Ley Núm. 69, supra, sobre el destino de los fondos producto de su recaudo.
No obstante, Hacienda sugiere en su recurso ante nos que la Ley Núm. 69, supra, no enmendó la referida Ley Núm. 64, toda vez que la primera sólo hacía referencia a la Ley Núm. 301, supra, y nunca se identificó como una en-*212mienda a la Ley Núm. 64.(25) No tiene razón.(26) Nótese que la introducción de la Ley Núm. 69, supra, expresaba que ésta se aprobó “para enmendar la sección 2 de la Ley Núm. 301, según enmendada”. (Énfasis suplido.)(27) No cabe duda que, siendo la Ley Núm. 64, supra, una enmienda a la referida sección, el efecto de la Ley Núm. 69, supra, sería sobre el estado de derecho imperante en ese momento, en-tiéndase, el dispuesto en la Ley Núm. 64, supra, a raíz de su enmienda a la susodicha ley. No obstante lo anterior, cabe señalar que aún si una enmienda a una ley no incluye la frase “según enmendada”, se debe interpretar que la en-mienda incluye todas las leyes que enmendaron la ley original, previo a la enmienda en cuestión. Pueblo v. Miranda, 79 D.P.R. 710 (1956). Por lo tanto, no podemos sostener el argumento de Hacienda referente a que la Ley Núm. 69, supra, era una ley independiente que operó úni-camente sobre la referida Ley Núm. 301, mas no pudo ha-ber operado sobre la Ley Núm. 64, supra. Lo anterior nos lleva a colegir que, posterior a su aprobación, la Ley Núm. 64, supra, conforme a las enmiendas introducidas por la Ley Núm. 69, supra, era la única que mantenía vigente la obligación de pagar el impuesto.
En vista de lo señalado, es forzoso concluir que cuando la Ley Núm. 213, supra, se aprobó, con el propósito, entre otros, de derogar expresamente la Ley Núm. 64, según en-mendada,(28) su aprobación tuvo el efecto de derogar la Ley Núm. 69, supra, y en consecuencia, abolir la contribución.
*213Sin embargo, Hacienda entiende que, a pesar de lo anterior, de algún modo la Ley Núm. 69, supra, subsistió de forma independiente y, por ende, la contribución original-mente impuesta por la See. 2 de la Ley Núm. 301, supra, sigue en vigor. Aduce que el foro recurrido, al evaluar las disposiciones del Art. 5 de la Ley Núm. 213, supra, referen-tes a la derogación de la Ley Núm. 64, supra, según en-mendada, le confirió un efecto mucho más amplio que el limitado efecto que surge diáfanamente de su lenguaje. Entiende que la derogación dispuesta en dicho artículo se limitó a la Ley Núm. 64, supra, estrictamente y que es un error entender que éste implicó la derogación de la See. 2 de la Ley Núm. 301, y de la Ley Núm. 69, supra, ya que el referido artículo no hace mención alguna de estas últimas dos leyes. Diferimos.
Habida cuenta de que las enmiendas hechas por la Ley Núm. 64, supra, tuvieron un efecto derogatorio sobre la See. 2 de la Ley Núm. 301, supra, no hacía falta derogar esta última expresamente al momento de aprobarse la Ley Núm. 213, supra. Considerando, además, que la derogación de una ley derogatoria no restablece la ley previamente derogada,(29) y que, de igual modo, ninguna ley o parte de ley revocada por otra ley queda restablecida en virtud de su revocación por la que fue abolida, de no consignarse expresamente en la nueva ley el restablecimiento de la ley o parte de ley revocada,(30) la derogación de la Ley Núm. 64, según enmendada por la Ley Núm. 69, supra, no pudo tener el efecto de restituir la See. 2 de la Ley Núm. 301.
Igualmente, no era necesario que el legislador hiciera referencia a la Ley Núm. 69 o enumerara todas las en-miendas subsiguientes a la Ley Núm. 64, supra, ya que, al indicar que se derogaba la Ley Núm. 64, supra, según en-*214mendada, eso muestra la intención legislativa de incluir la Ley Núm. 69, supra, en el ámbito de la derogación. Véase Pueblo v. Miranda, supra.
A fortiori, lo anterior se comprueba al evaluar el Art. 3 del Cap. IV de la Ley Núm. 213, el cual dispone:
Incorporación de Leyes por Referencia; Enmiendas- Donde-quiera que se haga referencia a cualquier porción de esta Ley o de cualquier otra ley del Estado Libre Asociado de Puerto Rico, la referencia aplicará a todas sus enmiendas y adiciones, anteriores o posteriormente en vigor. 1996 Leyes de Puerto Rico 1200.
Este lenguaje indica que la intención del legislador al derogar la Ley Núm. 64, supra, era, a su vez, derogar toda ley referente a la contribución, incluida, forzosamente, la Ley Núm. 69, supra. No puede argumentarse contra la le-tra clara de dicho artículo que la Ley Núm. 69, supra, no estuviese comprendida en la materia a ser derogada.
Por último, Hacienda insiste en que la contribución no debe abolirse dado que la Asamblea Legislativa había ex-presado en la Exposición de Motivos de la Ley Núm. 69, supra, que “[c]onsideraciones imperiosas de orden público requieren que [se continúe] pagando el impuesto requerido por ley”. 1993 Leyes de Puerto Rico 308.
Reiteradamente hemos resuelto que las leyes hay que interpretarlas y aplicarlas en comunión con el interés social que las inspira. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Col Ing. Agrim. v. A.A.A., 131 D.P.R. 735 (1992). Debemos tomar en consideración que todo acto legislativo persigue unos propósitos: corregir un mal, alterar una situación existente, complementar una reglamentación vigente, fomentar algún bien específico o bienestar en general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. Pérez v. Mun. de Lares, supra. Sin embargo, el hecho de que al aprobar la Ley Núm. 69, supra, la Asamblea Legislativa tuviera la intención de mantener en vigor la contri-*215bución, no implica que dicha intención se mantuviera in-mutable con el paso del tiempo ante la insoslayable realidad de una sociedad cambiante. Al respecto, señala-mos en Pueblo v. Zayas Rodríguez, supra, pág. 551, citando a Pueblo v. Arandes de Celis, 120 D.P.R. 530, 539 (1988):
“[E]l sentido de hoy no es siempre el sentido de mañana” ... “[nosotros los jueces] no [podemos estar] ajeno[s] a las trans-formaciones sociales, científicas y jurídicas. La ley vive y se desarrolla en ambientes que cambian y evolucionan “[Las leyes hay que interpretarlas] a la luz de las realidades especí-ficas de la sociedad en que opera.” (Énfasis suprimido y cor-chetes en el original.)
Somos del criterio que la aprobación en 1996 de la Ley Núm. 213, supra, demuestra el deseo y la intención del legislador de eliminar toda legislación que sostuviera la imposición del gravamen contributivo. La intención legislativa esbozada en la referida Ley Núm. 69 no puede prevalecer sobre la letra clara e indubitable de la ulterior Ley Núm. 213.(31) Reiteramos nuestros pronunciamientos de que “[c]uando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la ex-presión por excelencia de toda intención legislativa”. Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996). Véanse, además: Ojeda v. El Vocero de P.R., 135 D.P.R. 296 (1994); Pérez v. Mun. de Lares, supra; Díaz v. Srio. de Hacienda, supra. A su vez, cuando una ley es clara —y no es ambigua— no hay necesidad de mirar más allá de su letra en búsqueda de la intención legislativa. Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634 (2000). En vista de lo anterior, entendemos que en la controversia de autos debe prevalecer la última expresión de la voluntad legislativa, que es la expuesta en la nueva Ley Núm. 213. Véanse: Del Toro v. Tribunal Contribuciones, 65 D.P.R. 63 (1945); Pérez Vega v. Tribunal Superior, supra. El lenguaje citado en la Ley *216Núm. 213, supra, es claro e inequívoco, y no cabe darle ningún otro significado. Hacerlo en este caso, a fin de ex-ceptuar la Ley Núm. 69, supra, como sobreviviente a esta Ley Núm. 213, implicaría la sustitución del criterio legis-lativo por el criterio gubernamental de Hacienda.
En su obligación de desentrañar y hacer que prevalezca el propósito legislativo, los tribunales deben evitar la interpretación de un estatuto que pueda conducir a resultados irrazonables o absurdos. Véanse: Pueblo v. Figueroa Santana, 154 D.P.R. 717 (2001); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Díaz Marín v. Mun. de San Juan, supra. Igualmente, los tribunales no deben dar una interpretación ilógica a las leyes. En vista de lo anterior, y al amparo de la norma de hermenéutica consagrada en el Art. 18 del Código Civil,(32) que requiere una interpretación armónica de las leyes in pari materia, y presume que, cuando la Asamblea Legislativa aprueba un estatuto, ha tomado en consideración la legislación adoptada anteriormente sobre el mismo asunto(33) concluimos que la aprobación de la Ley Núm. 213, supra, tuvo el efecto de derogar la contribución de 2% impuesta a las compañías dedicadas a proveer servicios de telecomunicaciones de larga distancia.
Por los fundamentos antes expuestos, confirmamos el dictamen del Tribunal de Apelaciones y del Tribunal de Primera Instancia, y ordenamos al Departamento de Hacienda el reembolso de las cantidades pagadas bajo pro-testa por las compañías recurridas.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton, el Juez *217Asociado Señor Fuster Berlingeri y la Jueza Asociada Se-ñora Fiol Matta disintieron sin opinión escrita.

0 Véase la See. 2 de la Ley Núm. 301 de 15 de mayo de 1945 (27 L.P.R.A. see. 342).


 Entiéndase, las compañías dedicadas a prestar servicios de telecomunicacio-nes interestatales e internacionales (fuera de Puerto Rico). Ley de la Comisión Re-guladora de Telecomunicaciones, Ley Núm. 63 de 23 de agosto de 1990 (27 L.P.R.A. see. 442).


s) Ley de Compañías de Telecomunicaciones, relativa a la contribución sobre el ingreso bruto. Ley Núm. 69 de 9 de agosto de 1993 (27 L.P.R.A. see. 342).


 27 L.P.R.A. see. 265 et seq.


 Apéndice del recurso de certiorari, pág. 56.


 La demanda se presentó al amparo de las disposiciones de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. Ésta provee que las órdenes o resoluciones dictadas por el Secretario de Hacienda con relación a las leyes de rentas internas del Estado Libre Asociado de Puerto Rico se revisarán mediante juicio de novo.


 Sprint Communications Company, L.P. (Sprint) sometió su planilla y cheque mediante una carta de 9 de julio de 1997, mientras que Telefónica Larga Distancia de Puerto Rico, Inc. (TLD) y AT & T de Puerto Rico, Inc. (AT & T) sometieron conjuntamente sus planillas mediante una carta de 11 de julio de 1997.


 Entiéndase, el período comprendido entre la fecha en que fue aprobada y entró en vigor la Ley Núm. 213 de 12 de septiembre de 1996 (27 L.P.R.A. see. 265 et seq.), y la fecha cuando finalizó el año contributivo en cuestión.


 Por lo tanto, a través de las referidas comunicaciones, Sprint reclamó que le reintegraran la cantidad de $135,033, mientras que TLD reclamó un reintegro de $373,775.62 y AT & T reclamó un reintegro de $521,179.63.


 Esta segunda demanda se presentó bajo las disposiciones de la Ley Núm. 232 de 10 de mayo de 1949, según enmendada, 13 L.P.R.A see. 261 et seq., que autoriza al contribuyente que crea que ha pagado o que le ha sido cobrada ilegal o indebidamente, o en exceso de la cantidad debida, una contribución de cualquier clase, a presentar una demanda en la forma prescrita por ley dentro del término de treinta días a partir del depósito en el correo de la notificación del Secretario de Hacienda en la que se deniega la solicitud de reintegro.


J1) Adujeron que la referida ley imponía una contribución sobre el ingreso bruto de operación en la prestación de servicios de telecomunicaciones a cualquier compa-ñía de larga distancia, mas no imponía una contribución similar al ingreso bruto derivado de la prestación de servicios de telecomunicaciones intraestatales a las compañías que prestaban dichos servicios. Consecuentemente, solicitaron el reinte-gro de las cantidades pagadas para los años contributivos 1994 y 1995, y en cuanto al 1996, el período comprendido entre el 1 de enero y el 11 de septiembre de 1996.


 Bajo el argumento de que la citada Ley Núm. 213 sólo derogó expresamente la Ley Núm. 64 de 23 de agosto de 1990, según enmendada, 27 L.P.R.A. see. 342, lo que no incluyó la derogación de la See. 2 de la Ley Núm. 301, supra, según ésta había sido enmendada por la referida Ley Núm. 69, y que la Exposición de Motivos de la Ley Núm. 69 (1996 (Parte 2) Leyes de Puerto Rico 1162) enunciaba la intención de la Legislatura de mantener el cobro de la contribución.


ls) Quedó pendiente ante el Tribunal de Primera Instancia (TPI) la controver-sia sobre la constitucionalidad de la Ley Núm. 69, supra, entiéndase, si la contribu-ción impuesta por ésta discriminaba o imponía cargas indebidas al comercio interes-tatal en violación a la cláusula de comercio durmiente de la Constitución de Estados Unidos. El 19 de octubre de 2001, el TPI emitió una sentencia para declarar “no ha lugar” la petición para que se decretara la inconstitucionalidad de la referida ley. TLD, Sprint y AT & T presentaron sendos recursos de apelación ante el Tribunal de Circuito de Apelaciones, hoy Tribunal de Apelaciones (TA). Tras consolidar los recur-sos, el 26 de noviembre de 2002, el TA dictó una sentencia, confirmando el dictamen recurrido. En consecuencia, TLD y Sprint presentaron sendos recursos de certiorari ante este Tribunal (casos Núms. CC-2002-99 y CC-2002-108, respectivamente). AT & T no ha presentado recurso alguno. Mediante Resolución de 8 de marzo de 2002, para evaluar los recursos presentados, concedimos sesenta días al Procurador General para que se exprese en tomo a dichos recursos de certiorari. El Procurador General compareció el 9 de agosto de 2002. El Tribunal no ha decidido aún si expide o no dichos recursos.


 Véase la sentencia sumaria parcial dictada por el TPI el 3 de julio de 2000, Apéndice del recurso de certiorari, pág. 340.


 Sec. 1 de la Ley Núm. 301, supra, 27 L.P.R.A. see. 341.


 La enmienda de 1966 introdujo cambios menores de puntuación, mientras que la enmienda de 1972 añadió la frase “y cualquier recargo, si lo hubiere”, en referencia a los fondos producto del recaudo de la contribución, a ser depositados en el Fondo Especial para el Fomento de Comunicaciones.


 La Ley Núm. 64, supra, fue promulgada en respuesta a la aprobación de la venta de los activos de la Autoridad de Teléfonos de Puerto Rico mediante la Ley Núm. 5 de 10 de abril de 1990, con el objetivo de establecer la estructura reguladora del mercado para la provisión de dichos servicios por medio de compañías privadas. 1990 (Parte 1) Leyes de Puerto Rico 44 et seq.


 La enmienda respondió a la necesidad de mantener vigente la imposición de la contribución, ante la disolución de la Comisión Reguladora de Telecomunicaciones, dada la frustración de la venta del sistema público de telecomunicaciones. Por lo tanto, ésta tuvo como propósito, entre otros, disponer sobre el destino de los fondos depositados hasta ese entonces en el Fondo Especial de la disuelta Comisión.


 La Exposición de Motivos de la referida Ley Núm. 213 expresa, en lo perti-nente:
“[l]a Asamblea Legislativa, luego de investigar, analizar y determinar las nece-sidades y los intereses del pueblo de Puerto Rico en lo concerniente al desarrollo del área de las telecomunicaciones, y tomando en consideración las acciones del Go-bierno Federal en cuanto a la extensión y aplicabilidad de estos servicios a la comu-nidad en general mediante la Ley Federal de Comunicaciones, ha determinado que es esencial establecer una Junta que promueva la competencia total, igual y leal, y que facilite y estimule la construcción y desarrollo de facilidades de telecomunicacio-nes para permitir y asegurar a los ciudadanos de Puerto Rico, mejores y más varia-*207dos servicios de telecomunicaciones a costos razonables para que estimule y fomente el desarrollo económico para el bienestar general del país.
“Las condiciones de mercado a crearse al amparo de esta Ley estimularán y fortalecerán la competitividad de Puerto Rico en las telecomunicaciones, lo cual, a su vez, contribuirá a la creación de más empleos.
“La Asamblea Legislativa reconoce que la industria de las telecomunicaciones persigue el fin público de proveer a nuestra población acceso adecuado a servicios de telecomunicaciones, a tarifas y cargos razonables y asequibles.
“La Junta ... operará [para] facilitar y estimular la construcción y desarrollo de las facilidades de todas las ramas de las telecomunicaciones en Puerto Rico, promo-viendo la competencia justa y efectiva, y detectando y corrigiendo conducta anticom-petitiva, a fin de fortalecer esta industria y, por ende, el desarrollo socioeconómico de la ciudadanía en general.” 1996 (Parte 2) Leyes de Puerto Rico 1162-1163.


 Véase la sentencia dictada por el TA el 24 de enero de 2001, Apéndice del recurso de certiorari, pág. 2.


 31 L.P.R.A. see. 5.


 Véase el Art. 6 del Código Civil, 31 L.P.R.A. see. 6.


S) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, pág. 423.


 Véase la Ley Núm. 69, supra.


B) Petición de certiorari, pág. 19.


 Con el objetivo de justificar la vigencia de la contribución, el Departamento Hacienda formula una heurística norma de “estricta técnica legislativa” que la hace incurrir en una serie de contradicciones en su alegato; entre éstas, pese a que señala que “la Ley Núm. 69, específicamente, enmendó la Ley Núm. 301, una ley primaria, y no la Ley Núm. 64, la cual era una ley enmendatoria de la Ley 301”, posterior-mente arguye que “al momento en que la Ley Núm. 213 hace referencia a la Ley Núm. 64, ésta es, en estricto rigor legislativo, inexistente, porque no tiene existencia propia independientemente de la Ley Núm. 301 y porque, además, había quedado tácitamente sin efecto como consecuencia de la Ley enmendatoria, Ley Núm. 69”. Petición de certiorari, pág. 18.


 Ley Núm. 69, supra.


 Art. 5 de la Ley Núm. 213, supra.


 Art. 6 del Código Civil, 31 L.PRA. see. 6.


 Art. 43 del Código Político, 2 L.P.R.A. see. 251.


 Apunta el Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, que “[c]uando la letra de la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menos-preciada bajo el pretexto de cumplir su espíritu”.


S2) 31 L.P.R.A. sec. 18. Véase, además, Cardona v. Depto. Recreación y Deportes, 129 D.P.R. 557 (1991).


 Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989).